1.320 JOURNAL OFFICIEL DE LA REPUBLIQUE TUNISIENNE — 10-13 Oclobre 1961
1

élémentaires d'un seul tenant et définis dans les conditions fixées
pur Furrèté du 3 murs 149 (3 djoumeda 1 1368);

Vu le rapport de l'ingénieur Principal, Chef du Service des Mines,
de l'Industrie et de l'Energie, duquel il résulte que cette demande
est conforme aux dispositions des décrets et arrêtés en vigueur sur
la recherche et l'exploilalion des substances minérales du second
éroupe;

Cette dewande a été présentée après la réunion du Comité Consul-
tatif des Mines du 7 juillet 1961, mais considéré comme ayant re-
euenli Favis favroble de celui-ci, compte tenu de ce que les zones
intéressées sont situées dans celles qui sont prévues à la convention
passée avec € l'Agip Mineraria », le 10 juin 1960,

Arrête :

ARTICLE PREMIER — Ji est accordé à la Société Italo-Tu-
nisienne d'Exploitation Pétrolière (S.LT.E.P.), représentée par
M. Borella Gianfranco, en tant que Directeur Général
adjoint, faisant élection de son domicile à Tunis, 47, rue du
Portugal, un permis de recherches de substances minérales
du deuxième groupe, situé dans le Gouvernorat de Gabès,
à l'intérieur d'un périmètre formé par la réunion de quatre
cent cinquante trois (453), périmètres élémentaires d’un seul
tenant et défini, par les numéros de repère des sommets indi-
qués dans le tableau ci-après :
———_——__—_——————…——_—_—_ûî—

NUMEROS DE REPERE
DÉTERMINÉS
conformément à l'arrêté
du 3 mars 1949

SOMMLTS

292-442
292-398
270-398
270-400
268-400
268-422
230-422
230-442
292-442

CRENENLES

Y

ART. 2. — La durée, les conditions, les charges et avan-
tages du présent permis de recherches seront régis par les
dispositions des décrets du 1° janvier 1953 (14 rabia II 1372),
auxquelles s’ajouteront celles du décret du 13 décembre 1948
(12 safar 1368), si toutefois la Société pétitionnaire est admi-
se, après enquête règlementaire, au bénéfice des dispositions
spéciales prévues par ce dernier décret.

ART. 3, — Les dépenses que le pétitionnaire compte effec-
tuer sur le périmètre précité et s'élevant à la somme de
94,760 Dinars, devront réalisées par tranches annuelles éga-
les chacune et au minimum au cinquième à cette somme.

A défaut, le titulaire du permis devra réserver à l'Etat
Tunisien en fin d'année de validité du dit permis, le reli-
quat des dépenses annuelles non effectuées, sauf autorisation
de report susceptible d'être accordée par le Secrétaire d'Etat
à l'Industrie et aux Transports pour des cas de force majeu-
re dûment reconnus.

Le report ne pourra en aucune façon intéresser plus de
deux années consécutives,

Faute d'observer les prescriptions ci-dessus, le permis de
recherches sera annulé dans un délai de 3 mois à compter
de l'envoi d’une mise en demeure adressée sous pli récom-
mandé au titulaire du permis.

Tunis, le 29 août 1961.

Le Secrétaire d'Etat à l'Industrie et aux Transports.
AZEDINE ABBASSI.
Vu:
Le Secrétaire d'Etat à La Présidence,
Bai LADGHAM.

Arrêté du Secrétaire d'Etat à l'Industrie et aux Transports du
4 septembre 1961 (24 rabia I 1381), instituant des permis de
recherches du 2° groupe, constitués par les permis élémentai-
res, portant les numéros 78.949 à 79.375 (427), permis élémen-
taires dits permis « El-Borma » (Zone A).

Le Secrétaire d'Etat à l'Industrie et aux Transports,

Vu Je décret du er janvier 1953 (14 rabla [1 1372), sur les mines;

Vu le décret du 13 décembre 1948 (12 safar 1368), instituant des
dispositions spéciales pour faciliter la recherche et l'exploitation des
substances minérales du % groupe, notamment, l'article 4 de ce
décret; °

Yu Ja demande enregistrée le 2 septembre 1961 au Service des
Mines sous les Nos 78.949 à 79.375 inclus, par laquelle MA. Cola Renzo
et Borella Gianfranco, faisant élection de leur domicile au Siège de
la Société Ilalo-Tunisienne d'Exploitation Pétrolière (SLT.E.P.), 47,
rue du Portugal. à Tunis, agissant comme Directeur Général et
Directeur Général Adjoint, de la dite Société, sollicitent l'attribution
des permis de recherches du 2% groupe, situés dans le Gouvernorat
de Médenine, carte à l'échelle du 1/2004000 feuilles d'El Borma et
Bir Aouine, à lintérieur d’un périmètre formé pur la réunion de
quatre cent vingt-sept (427) périmètres élémentaires d'un seul tenant
et définis dans les conditions fixées par Farrêté du 3 mars 1949
(3 dioumada I 1368);

Vu le rapport de l'Ingénieur Principal, Chef du Service des Mines,
da Findustrie et de l'Energie, duquel il résulte que cette demande
est conforme aux dispositions des décrets et arrêtés en vigueur sur
la recherche et l'exploitation des substances minérales du second
groupe:

Cette demande est conforme aux dispositions de la Convention
conclue entre PElat Tunisien et € VAgip Mineraria », le 10 juin
1960,

Arrête :

ARTICLE PREMIER, — Jl est accordé à la Société Jtalo Tuni-
sienne d'Exploitation Pétrolière (S.IT.E.P.), représentée par
MM, Cola Ronzo et Borella Gianfranco, en tant que Direc-
teur Général et Directeur Général adjoint, faisant élection de
leur domicile à Tunis, 47, rue du Portugal, un permis de
recherches de substances minérales du deuxième groupe. situé
dans le Gouvernorat de Médenine à l'intérieur d'un périmè-
tre formé par la réunion de quatre cent vingt sept (427),
périmètres élémentaires d’un seul tenant et défini, par les nu-
méros de repère des sommets indiqués dans le tableau ci-après :

NUMEROS DE REPERE
DÉTERMINÉS
SOMMETS conformément à l'arrêté
du 3 mars 1949
1 276-272
2 244-272
3 244-268
4 248-268
s 248-260
d 252-260
7 252-220
8 254-220
9 254-212
10 256-212
it 256-206
12 258-206
153 258-204
14 260-204
15 260-200
16 276-200
174 276-272
ART. 2. — La durée, les conditions, les charges et avanta-

ges du présent permis de recherches seront régis par les dis-
positions des décrets du 1% janvier 1953 (14 rabia II 3372),
auxquelles s'ajouteront celles du décret du 13 décembre 1948
(2 safar 1368), si toutefois la société pétitionnaire est admise
après enquête règlementaire, au bénéfice des dispositions spé-
ciales prévues par ce dernier décret.
JOURNAL ©

ICTEL, DE LA REPURLIC

Guess

}

PTE POUR SP ES

CHNISTEN

10-83 Octobre 1961

ART. 3, -— les dépenses que le pétitionnaire compte effec-
tuer sur le périmètre précité et s'élevant à la somme de
85.800 Dinars, devront être réalisé par tranches annuelles
égales chacune et au minimum au cinquième à ceile somme,
A défaut, le titulaire du permis devra réserver à l'Etat Tu-
nisien en fin d'année de validité du dit permis, le reliquat des
dépenses annuelles non effectuées, sauf autorisation de re-
port suceptible d'être accordée par le Secrétaire d'Etat à
l'Industrie et aux Transports pour des cas de force majeure
dûment reconnus.

Le report ne pourra en aucune façon in
deux annéss consécutives.

Faute d'observer les prescriptions, ci-dessus, le permis de
recherches sera annulé dans un délai de 3 mois, à compter
de l'envoi d'une mise en demeure adressée sous pli recom-
mandé au titulaire du permis,

sser plus de

Tunis, le 4 septembre 1961

tut à l'Indust
ABBASSI.

taire d° e et aux Transports.

AZEHINT
Vu:
Le Secrétaire d'Atat à la Présidence,
Baat LADGHAM.

Arrêté du Secrétaice d'Etat à l'Industrie et aux Transnorts du
18 juillet 1961 safar 158i), portant mise à l'enquête publi-
que, d'une demande d'admission au bénéfice des dispositions
du décret du 13 décembre 1948 (12 safar 1368).

Le Secréfaire d

vu le «

et du Le jar He sur les mi

nt de.

136. istitis
ex ploïtatie

Vu le décret du Li décembre
dispositions sp:

cales pour

substances minérales Qu deuxi notmment Particle 4 de
ce décret;

Vu Ja demande déposée fe 17 mars 96 au Servise des Mines
sous les 5] sky OÙ Compans »3

Va l'avis exprimé par Je Comilé Consullslif des Mires en sir

éanre du 11 novembre 1960,

Arrête :

ARTICLE PREMIER. — Il est ordonné la mise à l'enquête
publique, pendant une durée d’un mois, d'une demande d
posée par lt « Husky Oil Compagny », représentée en Tuni-
sie par M. Gcorges Buchana, domi à lunis, 122, rue de
Serbie, (Bâtiment B.), visant à obtenir le bénéfice des dispe-
sitions spéciales pour faciliter la recherche et l'exploitation
des substances minérales du 2 groupe et portant sur mille
deux cent quarante et un (l.24i) permis de recherches
élémentaires du 2° groupe attribués par l'arrêté du Sec: étaire
d'Etat à l'Industrie et aux Farnsports M. N° 1.526 du 14
juillet 196! (1% safar 1381). portant sur les Gouvernorats de :
Sousse, Sfax. Kairouan, Kasierine et Le Kef.

ART. 2. — Le présent arrêté sera affiché pendant toute la
durée de l'enquête au siège des Gouvernorats de £ousse,
Sfax, Kairouan, Kasserine et Le Kef,

ART. 3. — Conformément aux dispositions de l'article 4
du décret du 13 décembre 1948 (12 safar 1368), toutes oppo-
sitions pourront être formulées par des tiers pendant la durée
de l'enquête.

Celles de ces oppositions qui porteront sur la propriété
du permis devront, à peine de nullité, remplir les deux condi-
tions suivantes :

4) elles devront être portées devant les Tribunaux compé-
tents par exploit d'ajournement signifié au demandeur pen-
dant la durée de l'enquête,

b) signification par acte extra-judiciaire du dit exploit
devra être faite au Chef du Service des Mines, avant la fin
de l'enquête.

Les opposants sont tenu: à peine de nullité, de faire élec-
tion de doniciie en Tunisie et de noûfier leurs oppositions
au demandeur par voie extra-judiciaire.

Principal, Chef du Service des
, st chargé de | ution

L'Ingénieur

du présent arr:
République T

Tuni

Je 18 juillet 1961.
étaire d'Etat à l'indnstrie et aux Trasports,

AZENNE ABBASSI.

Vu:

Le Secrétaire d'Etat à la Présidence,

Ban L'ADGHAM,

Arrêté du Secrétaire d'Efat à Findustrie et aux Transports du
18 juifiet 1961 (5 safar {5$i), portant mise à l'enquête publi-
que, d’une demande d'admission au bénéfice des dispositions
&u décret du 15 décembre 1948 (12 safar 1368).

Le Secrétaire d'Etat à l'Industrie et aux Transports.
Vo le décret du 1

à sur les mines;

Vu le dévret du 14 décembre 1918 (1 Nr, intitueent des
dispositions spéci.les pour faciliter la recherche et l'exploitation des
S minérales du deuxième groupe, notamment Particle L de
creti

in de nde déposée Le 17 mars 1960 au Servire des Mines
sons les Nes Et 49 à GE la € Iusky 1 Company 3
Vu Davis exprimé par le Comité Conntatit des Mines en ve
ie di 11 novembre IH,
Arrête :
ARTICLE PREMIER. — Îl est ordonné la mise à l'enquête

publique, pendant une durée d'un mois, d'une demande dé-
posée par la « Husky Oil Compagny » représentée en Tuni-
sie par M, Georges Buchanan. domi Tunis, 122, rue
4e Serbie (Bâtiment B.). visant à obtenir le bénéfice des dis-
positions spéciales pour faciliter la recherche et l'exploita-
ion des substances minérales du 2° groupe et portant sur
mille cinq cent soixante trois (3.563) permis de recher-
hes élémentaires du 2° groupe attribués par l'arrêé du
ire d'Etat à l'industrie et aux Transports M, N° 1.525
du id juillet 1961 (1° safar 1381), portant sur les Gouvene
rats de : Gabès, Médenine et Sfax.

ART, 2, — Le présent arrêté sera af:
üurie de l'enquête au siège des Gouvernorats de
Médenine et Sfax.

Akr. 3. — Conformément aux dispoiitions de l'article 4
du décret du 13 décembre 1948 (12 safar 1368), toutes dis-
positions pourront être formulées par des tiers pendant la
durée de l'enquête.

Celies de ces oppositions qui porteront sur la proprieis du
permis devront, à peine de nullité. remplir les deux condi-
tions suivantes:

a) elles devront être portées devant les Tribunaux compé-
tents par exploit d'ajournement signifif au demandeur pen-
dant la durée de l'enquête,

b) signifi ation par acte extra-judiciaire du dit exploit
devra être faite au Chef du Service des Mines, avant la fin
de l'enquête.

Les opposants sont tenus à peine de nullité, de faire élec-
tion de domicile en Tunisie et de notifier leurs oppositions
au demandeur par voie extra-judiciaire.

ART. 4. -— L'ingénieur Principal, Chef du Service des
Mines, de l'Industrie et de l'Energie, est chargé de l'exécution
du présent arrêté qui sera publié au Journai Officiel de la
République Tunisienne.

dant toute
G

Tunis, le 18 juillet 1961.
Le Secrétaire d'Etat à Findnsirie et unx Transrorts,

AZENINE ABBASSI.

Vu:
Le Secrétaire d'Etat à la Présidence,

Bam LADGHAM.

